Citation Nr: 0626435	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of perforating wound of right forearm, involving 
muscle groups VIII and VII.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ulnar nerve injury, secondary to gunshot 
wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from December 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran presented oral testimony 
at a personal hearing in June 2003 before the undersigned 
Veterans Law Judge.  The Board remanded this matter for 
further development in February 2004, including for new VA 
examinations to be performed.  VA examinations were conducted 
following the Board remand.  This matter is again before the 
Board. 


FINDINGS OF FACT

1.  The veteran had no atrophy of the intrinsic muscles of 
his right hand and no atrophy of the forearm muscles.  There 
was very little muscle mass normally distal to the gunshot 
wounds until intrinsic muscle, which are also not atrophic

2.  Clinical evidence shows no objective evidence of 
weakness, incoordination, fatigue, or loss of motion due to 
the gunshot wound.

3.  Clinical evidence show that weakness in the forearm and 
hand extends far beyond the muscle injury or an ulnar nerve 
lesion.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of residuals of perforating wound of right 
forearm, involving muscle groups VIII and VII, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5307, 5308 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of right ulnar nerve injury under Diagnostic 
Code 8516 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The RO issued a notification letter dated in September 2002.  
Although issued prior to the initial unfavorable agency 
decision, this letter was not proper as it was not consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
Board recognized the insufficiency of proper notice in this 
case and remanded in February 2004 in part to be assured that 
the veteran received proper notification.  Following the 
remand, the veteran received proper notice of his increased 
rating claims in a March 2004 letter.  The March 2004 letter 
met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter provided the veteran with a 
summary of the evidence, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession.  The veteran was also 
provided notice of applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for denial 
in a July 2005 supplemental statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The November 2004 letter 
did not include adequate notice of an affective date for the 
increased evaluation claims on appeal.  However, the 
veteran's claim for increased evaluations is denied in this 
decision and therefore, an earlier effective date claim is 
moot.  The Board further notes that the veteran has not 
otherwise raised or appealed any issue involving earlier 
effective date for his increased evaluation claims.  The 
Board will not further comment on any potential effective 
date claim as it does not have jurisdiction over such claims 
at this time.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, numerous 
private and VA medical records, VA examination reports dated 
in May 2005, and statements and testimony from the veteran.  
The Board notes that the veteran submitted additional medical 
evidence in August 2005 that was not first reviewed and 
considered by the RO.  Specifically, this evidence was 
private medical records dated from 1992 through January 2005.  
These medical records are not, however, related to his 
increased evaluation claims involving his right forearm.  The 
records describe treatment for foot problems, neck problems, 
headaches, and vertigo.  Further, these records do not in any 
way support a basis for an increased evaluation.  As such, 
there is no prejudice to the veteran in deciding the merits 
of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Additionally, it does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II. Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran was initially service-connected for residuals of 
a right forearm wound in a November 1945 rating decision.  In 
a March 1946 rating decision, a 30 percent evaluation for 
perforating wound, right forearm, involving muscle groups 
VIII and VII was assigned.  In a January 1963 rating 
decision, the RO continued the 30 percent evaluation for the 
muscle injury under Diagnostic Code 5308.  In the same 
decision, the RO granted a separate 10 percent evaluation for 
residuals of an ulnar nerve injury, right forearm under 
Diagnostic Code 8516.   

On appeal, the veteran is asserting increase disability 
evaluations these existing service-connected disorders.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  Id.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Residuals of Perforating Wound of Right Forearm

The record demonstrates that the injury to the right forearm 
was due to a shell fragment wound.  With respect to the shell 
fragment wounds, the Board notes that the provisions of 38 
C.F.R. §§ 4.55, 4.56 which relate to evaluation of muscle 
injuries were revised effective July 3, 1997.  As the veteran 
filed his claim after 1997, the revised provisions will be 
applied in this case.

The revised provisions of 38 C.F.R. § 4.55, in pertinent 
part, provide that:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through- and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under DC 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle damage: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile; (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) Diminished muscle 
excitability to pulsed electrical current in electro- 
diagnostic tests; (D) Visible or measurable atrophy; (E) 
Adaptive contraction of an opposing group of muscles; (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezium and serratus in wounds of the 
shoulder girdle; (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R.§ 
4.56 (d)(4)(2005).

The RO rated the veteran's service-connected wound, Muscle 
Groups VII and VIII, as 30 percent disabling under the 
provisions of Diagnostic Code 5308.   The record shows that 
the veteran is right-handed or that his right hand is his 
dominant side.  Under Diagnostic Code 5308 for dominant hand: 
an evaluation of 10 percent is warranted for moderate 
functional impairment; 20 percent evaluation is warranted for 
moderate-severe functional impairment and; 30 percent 
evaluation is warranted for severe functional impairment.  38 
C.F.R. § 4.73, Diagnostic Code 5308 (2005).  As the veteran 
is already receiving the highest available evaluation under 
Diagnostic Code 5308, the Board will consider Diagnostic Code 
5307, for Muscle Group VII.  

Under Diagnostic Code 5307, a 30 percent evaluation is 
warranted for moderately severe impairment and a 40 percent 
evaluation is warranted for severe impairment. 

In his testimony before the undersigned Judge in February 
2005, the veteran essentially indicated that his right arm is 
in pain.  He asserted that his shoulders are no longer level.  
(T. 3).  He has difficulty raising his arm.  (T. 6).  He 
sought treatment for his right arm only one time in 30 years, 
and that was for swelling.  (T. 7).  The veteran also 
complained that the last VA examination given, dated in 
September 2002, was inadequate.  

The Board notes that the veteran was provided a VA 
examination in September 2002.  However, the veteran and his 
representative assert that it was inadequate, and the 
examination report shows that the veteran's record was not 
available to that examiner in conjunction with the 
evaluation.  In addition, there is no objective findings 
noted in the September 2002 VA examination report that could 
lead the Board to determine that an increased evaluation was 
warranted for the veteran's muscle injury.  Based upon the 
above reasons, the Board will not consider the September 2002 
VA examination report in making a determination.  The only 
remaining VA examination report pertinent to the veteran's 
muscle problems was performed in May 2005.  

Upon review, the objective findings from the May 2005 VA 
examination report do not support an increased evaluation 
under Diagnostic Code 5307.  The May 2005 VA examination 
report indicated that the veteran had no atrophy of the 
intrinsic muscles of his right hand and no atrophy of the 
forearm muscles.  There was very little muscle mass normally 
distal to the gunshot wounds until intrinsic muscle, which 
are also not atrophic.  During muscle testing, the veteran 
offered almost no strength of flexion and extension in the 
elbow, which the examiner stated could in no way be related 
to a wound in the middle third of the forearm. 

The examiner commented that he did not believe that the 
veteran had any neurologic deficit secondary to the gunshot 
wound.  Most of the muscle mass of the forearm was proximal 
to the gunshot wound.  The nerves extending distal to the 
innervate the intrinsic muscles of the hand demonstrated no 
atrophy.  Muscle testing was not reliable.  The veteran did 
have a drooped right shoulder and did have atrophy of the 
muscles of the right shoulder, suggesting that he may have 
had a cerebrovascular accident 10 years earlier that caused 
this problem.  However, the examiner could attribute no 
permanent partial impairment of the gunshot wound itself.  
The gunshot wound was distal to most of the mass of the 
muscles in groups VII and VIII.  The examiner further found 
no objective evidence of weakness, incoordination, fatigue, 
or loss of motion due to the gunshot wound.  

The Board finds the May 2005 VA examination report to be 
competent medical evidence as it was based on a review of the 
record and examination of the veteran.  The findings are 
further supported by a May 2005 VA x-ray taken of the right 
elbow, which demonstrated no acute fracture or dislocation.  
The joint spaces were preserved.  There were no soft tissue 
abnormalities seen.  There was a linear density seen at the 
soft tissue at the level of the elbow joints on the radial 
side.  

In short, the objective findings from the May 2005 VA 
examination and x-ray report fail to demonstrate symptoms 
warranting a severe evaluation for Muscle Groups VII or VII.  
While the May 2005 VA examination report findings do not 
contradict the veteran's complaints of pain and numbness in 
his right arm or drooping of the right shoulder, the 
objective medical evidence, particularly the July 2004 VA 
examination report, demonstrates that these symptoms are not 
related to residuals of his gunshot wound in service, but are 
related to non-service connected disorders.  As such, the 
claim for an increased disability evaluation for residuals of 
a right elbow muscle disability under Diagnostic Codes 5307 
or 5308 is denied.  38 C.F.R. § 4.73 (2005).

Residuals of an Ulnar Nerve Injury

As noted above, the veteran was granted a separate 10 percent 
rating under Diagnostic Code 8516.  Under Diagnostic Code 
8516, pertaining to paralysis of the ulnar nerve, major 
(dominant) hand, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, and severe 
incomplete paralysis warrants a 30 percent disability rating.  
A 50 percent disability rating is warranted for complete 
paralysis, the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  See 38 C.F.R. § 4.121a, Diagnostic Code 8516 
(2005).

VA evaluation record dated in July 2004 noted complaints of 
pain in the right arm.  Examination showed sensory loss well 
above the elbow, but a magnetic resonance image (MRI) of the 
cervical spine and neck did not reveal a cause.  The veteran 
did have some disc herniations, but without root or cord 
compression.  Bicep reflex was present, but triceps was 
absent.  The veteran has pain with neck movement, especially 
with leaning the head to the left.  The right arm was weak on 
motor testing, about 3 out of 5, but difficult to test due to 
pain.  

VA examination report dated in April 2005 noted that there 
was no contracture in the right upper extremity and tone was 
normal.  There was atrophy present at the area of the gun 
shot wound, but none in the distal forearm or hand.  Proximal 
strength was 5 out of 5.  There began to be give-way weakness 
in the right upper extremity at the elbow, including 
supination/pronation with at least 4 out of 5 strength.  The 
examiner received no effort in formal testing of distal 
muscles (o out of 5 strength); however, the examiner found 
this inconsistent with what the veteran could do functionally 
with his hand and wrist.  The veteran was observed buttoning 
his left cuff with his right hand and grasps a pen to write 
with his right fist, but also had decent left handwriting.  
His diffuse sensory loss in the right upper extremity 
conforming to neither root, nor peripheral nerve 
distribution. 

In explaining the objective findings, the April 2005 VA 
examiner assessed that the weakness in the forearm and hand 
extends far beyond the muscle injury or an ulnar nerve 
lesion.  There was no atrophy of the ulnar innervated 
musculature of the hand to suggest significant motor nerve 
damage and the formal examination was inconsistent with 
function, suggesting embellishment.  However, the veteran 
demonstrated preference for the left hand as he learned to 
write well with it.  Nevertheless, the examiner found that 
the sensory loss extended far beyond the expected involvement 
related to the injury and likely related to the veteran's 
cerebral disease, however, the examiner could not exclude the 
possibility of ulnar distribution sensory loss in the hand. 

Similar to the May 2005 VA examination report, the findings 
in the April 2005 VA examination report are found to be 
competent medical evidence as it was based on a review of the 
record and examination of the veteran.  The July 2004 
examiner noted some strength and nerve problems, but unlike 
the May 2005 VA examiner, did not make a finding as to their 
cause.  It appears that the objective findings indicating 
significant loss of strength and nerve problems with his 
right arm are due to a nonservice-connected problem, and not 
related to residuals of his ulnar nerve problems.  This is 
also supported by the fact that the veteran himself indicated 
that he did not seek treatment for his right arm gunshot 
wound for over 30 years, except one time for swelling.  

In short, the evidence noted above fails to show moderate 
nerve damage to warrant an increased evaluation under 
Diagnostic Code 8516.  38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2005).  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximately balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
decisions.


Extraschedular

The veteran's representative raised the issue of an 
extraschedular rating in a written brief presentation dated 
in July 2006.  The veteran's representative asserted that the 
veteran writes with his nondominant left hand.  For an 
extraschedular rating, it is provided under 38 C.F.R. § 
3.321(a) that the provisions contained in the rating schedule 
will represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In this case, the veteran has not been 
frequently hospitalized for his service-connected residuals 
from gunshot wound during the claims period.  In fact, the 
veteran testified that he has not received treatment prior to 
making a claim for 30 years, except one time for swelling.  
There is also no competent evidence in the record that the 
veteran's service-connected disorder considerably interfered 
with his employment. The veteran testified that he no longer 
worked in automobile sales as could not drive a car due to 
his right arm pain.  (T. 6).  However, it has not been shown 
in the medical evidence that his service-connected disorder 
worsened over the years.  It appears that the veteran was 
able to work as an automobile salesman all these years with 
the same service-connected disability.  The competent medical 
examination failed to reveal any additional disability 
associated with his service-connected disorders.  As such, it 
would appear that problems not related to his service-
connected disorders resulted in the veteran not being able to 
drive a car or otherwise work in automobile sales.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected disorder, and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the veteran has "exceptional or 
unusual" disorder such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of perforating wound of right forearm, involving 
muscle groups VIII and VII, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of right ulnar nerve injury, secondary to gunshot 
wound, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


